DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 1 in the reply filed on 11/3/2021 is acknowledged.
Information Disclosure Statement
3.	The information disclosure statement filed 12/1/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide an English-language explanation of relevance for the Korean Search Report (Non-Patent Literature Document 1).
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann et al (US 2020/0406880).
As per claim 1, Zimmermann et al discloses an electronic hydraulic brake device (Abstract) comprising: 
a main braking unit (1, 2, 5) configured to provide a braking fluid (Abstract) to a plurality of wheel cylinder units (8a-8d) by driving of a motor (35); 
a storage unit (4) connected to the main braking unit and configured to store the braking fluid; and 
an auxiliary braking unit (60; [0115], [0120]) connected to the main braking unit and the storage unit and configured to provide the braking fluid to some of the plurality of wheel cylinder units when an operation error of the main braking unit occurs. 
As per claim 2, Zimmermann et al discloses the electronic hydraulic brake device according to claim 1, wherein the main braking unit comprises: 
a pedal cylinder unit (2) configured to generate hydraulic pressure by pressing of a pedal (1); 
a master cylinder unit (5) configured to detect the pedal and generate hydraulic pressure by the driving of the motor; 

a second main hydraulic unit (I) configured to connect the master cylinder unit and the auxiliary braking unit and guide the braking fluid to the rest of the plurality of wheel cylinder units; and 
a third main hydraulic unit (40) configured to connect or disconnect the first main hydraulic unit and the second main hydraulic unit. 
As per claim 3, Zimmermann et al discloses the electronic hydraulic brake device according to claim 2, wherein the first main hydraulic unit guides the braking fluid to the wheel cylinder units disposed on rear wheels (II, HA), and the second main hydraulic unit guides the braking fluid to the wheel cylinder units disposed on front wheels (I, VA). 
As per claim 4, Zimmermann et al discloses the electronic hydraulic brake device according to claim 2, wherein the first main hydraulic unit and the auxiliary braking unit are connected to each other, so that movement of the braking fluid is possible (Fig. 1). 
7.	Claim(s) 1-4, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinkel (US 2019/0016321).
As per claim 1, Dinkel discloses an electronic hydraulic brake device (Abstract) comprising: 
a main braking unit (1) configured to provide a braking fluid (Abstract) to a plurality of wheel cylinder units (8, 9, 10, 11) by driving of a motor (35); 
a storage unit (120) connected to the main braking unit and configured to store the braking fluid; and 

As per claim 2, Dinkel discloses the electronic hydraulic brake device according to claim 1, wherein the main braking unit comprises: 
a pedal cylinder unit (2) configured to generate hydraulic pressure by pressing of a pedal (1a); 
a master cylinder unit (5) configured to detect the pedal and generate hydraulic pressure by the driving of the motor; 
a first main hydraulic unit (33) connected to the master cylinder unit and configured to guide the braking fluid to some of the plurality of wheel cylinder units; 
a second main hydraulic unit (27) configured to connect the master cylinder unit and the auxiliary braking unit and guide the braking fluid to the rest of the plurality of wheel cylinder units; and 
a third main hydraulic unit (220; [0071]) configured to connect or disconnect the first main hydraulic unit and the second main hydraulic unit. 
As per claim 3, Dinkel discloses the electronic hydraulic brake device according to claim 2, wherein the first main hydraulic unit guides the braking fluid to the wheel cylinder units disposed on rear wheels (33; [0055]), and the second main hydraulic unit guides the braking fluid to the wheel cylinder units disposed on front wheels (27; [0055]). 

As per claim 8, Dinkel discloses the electronic hydraulic brake device according to claim 1, further comprising: a recovery unit (170, 176; [0071]) configured to connect the main braking unit and the auxiliary braking unit and induce the braking fluid of the main braking unit to be detoured to the storage unit when the operation error of the main braking unit occurs. 
As per claim 9, Dinkel discloses the electronic hydraulic brake device according to claim 8, wherein the recovery unit comprising: 
one or more recovery fluid path parts (170) configured to connect the main braking unit and the auxiliary braking unit; and 
a recovery valve part (176) formed in the recovery fluid path part and configured to open and close a fluid path ([0073]). 
As per claim 10, Dinkel discloses the electronic hydraulic brake device according to claim 9, wherein the recovery valve part is a normally closed valve (176).
Allowable Subject Matter
8.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose a fourth fluid path opened and closed by a fourth valve and connected to the second auxiliary fluid path part and a fifth auxiliary fluid path .
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
	Kanauchi (US 6,193,329).
Koo (US 2014/0354036).
Jeong et al (US 2019/0092301).
Maj et al (US 2019/0308601).
Biller et al (US 2014/0203626).
Zimmermann et al (US 2019/0344769).
Zimmermann (US 2020/0276963).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657          

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657